       Case 8:18-cr-00539-JSM-AAS Document 11 Filed 01/30/19 Page 1 of 1 PageID 23
                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

                                                 CLERK'S MINUTES

CASE NO. 8:18-cr-539-T-30AAS                                           DATE:     January 30, 2019

HONORABLE AMANDA ARNOLD SANSONE                                        INTERPRETER       N/A
                                                                       LANGUAGE

UNITED STATES OF AMERICA                                                  AUSA Taylor Stout
v.                                                                     Government Counsel

JOSHUA KOEZENO                                                             Jason Mayberry, Esq.
Defendant                                                              Defense Counsel

COURT RPTR/TAPE Digital                                                DEPUTY CLERKCathy Morgan

TIME    2:32 - 3:38                             TOTAL          6 min     COURTROOM          12B

PROCEEDINGS: INITIAL APPEARANCE/ARRAIGNMENT
                             (Circle proceedings that apply)
  X           Deft provided w/copy of        Indictment
  X           ARREST DATE:               January 30, 2019
  X           Court summarized charges
  X           Court advises of Deft's Rule 5 rights
  X           Financial Affidavit submitted for approval
  X           CJA appointed for all purposes including trial
  X           Govt position on detention - risk of flight/danger to community
  X           Defendant does not contest detention at this time bust reserves but reserves the right
                to revisit the issue of bond by filing the appropriate motion.
  X           Court detains defendant


  X           Indictment filed and copied to defendant.
  X           Defendant waived reading of Indictment
  X           Defendant plead Not Guilty as to all counts
  X           Trial scheduled for trial term commencing March 4, 20119 at 9:00 a.m. before Judge Moody
  X           Government to provide Rule 16(a) discovery
  X           Defendant to provide Rule 16(b) discovery
  X           Judge Sansone to enter the standing discovery order.
